The judgment of the Supreme Court was entered January 19th 1880,
Per Curiam.
The affidavit of defence does not allege that at *379the time the property — on which the mortgage for purchase-money was given — was conveyed to the defendant — the plaintiff had not a good title to the alley-way. This was in 1851, and for aught that appears, the defendant has lost the privilege of the alley, by his own neglect to prosecute his right to it. When a contract of sale has been executed by a deed, the vendee, in order to defend against a security for the purchase-money, must show a title positively bad. The representations made by the vendor at the time of the sale of her right to the alley-way, are clearly immaterial, unless they were false, and the mere fact of an obstruction then existing did not tend to prove them so.
Judgment affirmed.